Case 2:19-cv-02334-SHL-jay Document1 Filed 05/28/19 Pageiofi2 PagelD1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT TENNESSEE

WESTERN DIVISION
ATAIN SPECIALTY INSURANCE
COMPANY,
Plaintiff, CASE NO:
V.

M TOWN CONSTRUCTION, LLC,
a Tennessee limited liability
company, and PATRICK DURKIN,

Defendants.
/

COMPLAINT FOR DECLARATORY JUDGMENT

The Plaintiff, ATAIN SPECIALTY INSURANCE COMPANY (“Atain”), files this
Complaint for Declaratory Judgment against the Defendants, M TOWN CONSTRUCTION,
LLC (“M Town”), and PATRICK DURKIN (“Durkin”) and in support, states:

NATURE OF ACTION

l, This is an action for declaratory relief under 28 U.S.C. § 2201 to establish the
absence of coverage under a general liability insurance policy for a lawsuit for property damage
by a homeowner against the insured roofing contractor.

JURISDICTION AND VENUE

2. Jurisdiction is proper because there is diversity of citizenship and the amount in
controversy exceeds $75,000, exclusive of attorney’s fees, interest, and costs.

3, Venue is proper in this district because the events giving rise to the claim

occurred here. 28 U.S.C. § 1391(a)(2). More specifically, this is the district where the insurance
Case 2:19-cv-02334-SHL-jay Document1 Filed 05/28/19 Page 2o0f12 PagelD2

policy was issued, where the Underlying Action is venued, and where the claimant’s home was

allegedly damaged.
4. All conditions precedent have occurred, have been performed, or have been
waived.
THE PARTIES
5. The Plaintiff, Atain, is a Michigan corporation with its principal place of business

in Michigan. Atain is a surplus lines insurance company under T.C.A. § 56-14-101, e¢ seq. and
issued a commercial general liability policy to M Town.

6. The Defendant, M Town, is a Tennessee limited liability company with its
principal place of business in Memphis, Tennessee. All of M Town’s members and managers are
citizens of Tennessee. None of M Town’s members or managers are citizens of Michigan.

7. The Defendant, Durkin, is a citizen of the state of Tennessee.

COMMON ALLEGATIONS

8. THE UNDERLYNG ACTION: Durkin filed a lawsuit in the Shelby County
Circuit Court, Case No. CT-004623-16 against M Town seeking damages to his home due to M
Town’s alleged failure to properly secure the roof during a rain storm, which allegedly resulted
in extensive water intrusion and related damages to his home. (the “Durkin Lawsuit”).

9, Durkin alleged he is the owner of a residence at 935 Bruce Street, Memphis,
Tennessee (the “Residence”),

10, Durkin further alleged that M Town was hired to perform roof repairs to his
Residence, and that while working on the roof, heavy rain began falling. Durkin alleged that M

Town failed to adequately secure the roof to prevent water intrusion into the Residence.

Page 2 of 12
Case 2:19-cv-02334-SHL-jay Document1 Filed 05/28/19 Page 3of12 PagelD3

11, Further, Durkin alleged that M Town failed to remove or clean up the excess
water that entered the Residence. Consequently, Durkin allegedly suffered damage to his
Residence, as well as the cost to repair and replace the roof work performed by M Town, and his
loss of use of the Residence. Durkin asserted claims for negligence, breach of contract, and
violations of Tennessee’s Consumer Protection Act.

12. THE ORIGINAL PROCEEDING: A bench trial was held on May 10-11, 2017.
The trial court ruled in favor of Durkin on his negligence and breach of contract claims. The trial
court dismissed Durkin’s Tennessee Consumer Protection Act claim.

13. A separate hearing was held on June 2, 2017 to address Durkin’s damages. A
copy of the transcript is attached as Exhibit “A.” The trial court specifically noted that:

There was expert testimony that if you don’t do something within 72 hours, then

you’re going to have microbial - - problems with microbial bacteria, whatever.

And that certainly, at this point and within a few days after the rain, the damage

was much more significant than it was immediately after.

(Ex. A, Pg.6. I1.8-15).

14, The trial court further concluded that the value of the home was zero, based on the
microbial infestation in the home: “[t]he Court takes judicial notice that no one would buy the
house, no one, it’s a zero value with the microbial - - the concern about that.” (Ex. A, Pg. 7,
11.17-19),

15. Based on these findings, the trial court entered final judgment in the amount of
$135,383.93, which included $9,625 for loss of use of the home during construction and
remediation, $258.93 storage fees, $7,000 on repairs to the roof, and $118,500 for the lost value
of the home due to the microbial issues. A copy of the final judgment is attached as Exhibit “B.”

16. | M Town appealed the final judgment as to the entry of award for lost value of the

home. M Town did not appeal the award for loss of use, storage or roof repairs. On March 13,

Page 3 of 12
Case 2:19-cv-02334-SHL-jay Document1 Filed 05/28/19 Page 4of12 PagelD4

2018, the Tennessee Court of Appeals reversed, in part, and remanded the case to re-calculate the
damage to the home, based on the cost of repairs. See Durkin v. M Town Constr., LLC, No.
W2017-01269-COA-R3-CV (Tenn. Ct. App. Mar. 13, 2018).

17. THE FINAL JUDGMENT AFTER REMAND: On remand, the trial court
entered an amended final judgment based on the cost to repair Durkin’s home. The trial court
awarded Durkin $24,678.84, based on M Town’s expert’s estimate, $33,455.53, based on
Durkin’s expert’s estimate, and $60,791.75 for the microbial remediation estimate. A copy of the
Final Judgment on Remand is attached as Exhibit “C.”

18. The trial court specifically found that the microbial remediation estimate was
necessary to render Durkin’s home habitable due to the presence of Category 2 “active microbial
growth dormant in the wall cavities, and between layers of walls and ceilings,” and Category 3
water, which had been present for more than 72 hours. Further, due to the “microbial state, the
drywall, ceilings, floors and baseboards are hazardous and need to be removed.” Ex. C, Pg. 3/4.

19, Durkin’s construction expert estimate also included a line item for remediation of
mold-damaged materials, totaling $11,713.06. A copy of the Capitol Construction Estimate is
attached as Exhibit “D.” A copy of the microbial remediation estimate by Servicemaster is
attached as Exhibit “E.”

20. SECOND APPEAL AND REMAND FOR’ CORRECTED FINAL
JUDGMENT:M Town filed a second appeal from the final judgment, arguing among other
grounds that the second final judgment included duplicate damages based on awarding over-
lapping mold remediation claims. Additionally, M Town challenged the trial court’s calculation

of flooring damages.

Page 4 of 12
Case 2:19-cv-02334-SHL-jay Document1 Filed 05/28/19 Page5of12 PagelD5

21. The Tennessee Court of Appeals agreed that the $11,713.06 of remediation costs
noted in the construction expert’s estimate were duplicative of the Servicemaster remediation
estimate, and should be dis-allowed. Further, the Tennessee Court of Appeals held the matter
should be remanded for a proper calculation of the damages to Durkin’s floor. See Durkin v. M
Town Constr., LLC, No. W2018-00953-COA-R3-CV (Tenn. Ct. App. Mar. 13, 2019).

22. On remand, an agreed final judgment was entered on April 18, 2019, in the
amount of $103,912.00. This amended judgment reflected the reduction of $11,713.06 and a
slight reduction for duplicate floor repair costs. The final judgment continued to include
$60,791.75 for mold repair and remediation expenses and $7,000 for roof repairs. A copy of the
“Modified Final Judgment” is attached as Exhibit “F.”

23. THE ATAIN POLICY: Atain issued Policy No. CIP281127, effective
February 1, 2016 through February 1, 2017, to M Town, as the sole named insured (the
“Policy”). A copy of the Policy is attached hereto as Exhibit “G.”

24, The principal insuring agreement is contained in Form No. CG 00 01 04 13,
which provides, in relevant part:

SECTION I- COVERAGES
COVERAGE A BODILY INJURY AND PROPERTY DAMAGE LIABILITY
1, Insuring Agreement

a. We will pay those sums that the insured becomes legally obligated to pay
as damages because of “bodily injury” or “property damage” to which
this insurance applies. We will have the right and duty to defend the
insured against any “suit” seeking those damages. However, we will
have no duty to defend the insured against any “suit” seeking damages
for “bodily injury” or “property damage” to which this insurance does
not apply. ...

b. This insurance applies to “bodily injury” and “property damage” only if:

(1) The “bodily injury” or “property damage” is caused by an
“occurrence” that takes place in the “coverage territory”;

Page 5 of 12
Case 2:19-cv-02334-SHL-jay Document1 Filed 05/28/19 Page6of12 PagelD6

(2) The “bodily injury” or “property damage” occurs during the
policy period ...

2. Exclusions
This insurance does not apply to:
je Damage to Property

“Property damage” to:

(5) That particular part of real property on which you or any
contractors or subcontractors working directly or indirectly on
your behalf are performing operations, if the “property damage”
arises out of those operations, or

(6) That particular part of any property that must be restored,

repaired or replaced because “your work” was incorrectly
performed on it. ...

k. Damage to Your Product
“Property damage” to “your product” arising out of it or any part of it.
1 Damage to Your Work

“Property damage” to “your work” arising out of it or any part of it and
included in the “products-completed operations hazard.”

This exclusion does not apply if the damaged work or the work out of
which the damage arises was performed on your behalf by a
subcontractor.

m. Damage to Impaired Property Or Property Not Physically Injured

“Property damage” to “impaired property” or property that has not been
physically injured, arising out of:

() A defect, deficiency, inadequacy or dangerous condition in “your
product’ or “your work”; or

(2) A delay or failure by you or anyone acting on your behalf to
perform a contract or agreement in accordance with its terms.

This exclusion does not apply to the loss of use of other property arising

out of sudden and accidental physical injury to “your product’ or “your
work” after it has been put to its intended use. ...

Page 6 of 12
Case 2:19-cv-02334-SHL-jay Document1 Filed 05/28/19 Page 7of12 PagelD 7

SECTION V. —- DEFINITIONS ...

8. “Impaired property” means tangible property, other than “your product! or “your
work”, that cannot be used or is less useful because:

a. It incorporates “your product’ or “your work” that is known or thought to
be defective, deficient, inadequate or dangerous; or

b. You have failed to fulfill the terms of a contract or agreement;
if such property can be restored to use by:

a. The repair, replacement, adjustment or removal of “your product’ or
“your work”; or

b. Your fulfilling the terms of the contract or agreement. ...
16. “Products-completed operations hazard”:
a. Includes all “bodily injury” and “property damage” occurring away from

premises you own or rent and arising out of “your product’ or “your
work” except ...

(2) Work that has not yet been completed or abandoned. However,
“your work” will be deemed completed at the earliest of the
following times:

(a) When all of the work called for in your contract has been
completed.

(b) When all of the work to be done at the job site has been
completed if your contract calls for work at more than
one job site.

(c) When that part of the work done at a job site has been
put to its intended use by any person or organization
other than another contractor or subcontractor working
on the same project.

Work that may need service, maintenance, correction, repair or
replacement, but which is otherwise complete, will be treated as
completed. ...
17. “Property damage” means:
a. Physical injury to tangible property, including all resulting loss of use of

that property. All such loss of use shall be deemed to occur at the time of
the physical injury that caused it; or

Page 7 of 12
Case 2:19-cv-02334-SHL-jay Document1 Filed 05/28/19 Page 8o0f12 PagelD8&

b. Loss of use of tangible property that is not physically injured. All such
loss of use shall be deemed to occur at the time of the “occurrence” that
caused it, ..,

21. “Your product”:

a. Means:

(1) Any goods or products, other than real property, manufactured,
sold, handled, distributed or disposed of by:

(a) You;
(b) Others trading under your name; or
(c) A person or organization whose business or assets you

have acquired; and ...
b. Includes:
(1) Warranties or representations made at any time with respect to
the fitness, quality, durability, performance or use of “your

product; and

(2) The providing of or failure to provide warnings or instructions.

22. “Your work”:
a. Means:
(1) Work or operations performed by you or on your behalf; and

(2) Materials, parts or equipment furnished in connection with such
work or operations.

b. Includes:

(1) Warranties or representations made at any time with respect to
the fitness, quality, durability, performance or use of “your
work”, and

(2) The providing of or failure to provide warnings or instructions.

25. The Policy also includes Form No. CG 21 67 12 04, titled “Fungi Or Bacteria

Exclusion,” which provides, in relevant part:

Page 8 of 12
Case 2:19-cv-02334-SHL-jay Document1 Filed 05/28/19 Page9of12 PagelD9

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
FUNGI OR BACTERIA EXCLUSION
This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2. Exclusions of Section I -
Coverage A - Bodily Injury And Property Damage Liability:

2. Exclusions
This insurance does not apply to:

Fungi Or Bacteria

a. “Bodily injury” or “property damage” which would not have
occurred, in whole or in part, but for the actual, alleged or threat-
ened inhalation of, ingestion of, contact with, exposure to,
existence of, or presence of, any “fungi” or bacteria on or within
a building or structure, including its contents, regardless of
whether any other cause, event, material or product contributed
concurrently or in any sequence to such injury or damage.

b. Any loss, cost or expenses arising out of the abating, testing for,
monitoring, cleaning up, removing, containing, treating,
detoxifying, neutralizing, remediating or disposing of, or in any

way responding to, or assessing the effects of, “fungi” or bac-
teria, by any insured or by any other person or entity. ...

“Fungi” means any type or form of fungus, including mold or mildew
and any mycotoxins, spores, scents or byproducts produced or released
by fungi. ...

26. Atain agreed to defend M Town against the Durkin Lawsuit, subject to a
reservation of rights, including but not limited to a reservation of rights to seek a declaratory
judgment regarding the lack of indemnity coverage for the Durkin Lawsuit.

27. Moreover, Atain has paid the portion of the original judgment attributable for loss

of use of the premises and Durkin’s storage fees.

Page 9 of 12
Case 2:19-cv-02334-SHL-jay Document1 Filed 05/28/19 Page 10o0f12 PagelD 10

COUNT I -NO COVERAGE
FUNGI OR BACTERIA EXCLUSION

28. Atain incorporates paragraphs 1-27 as its allegations in this paragraph 28.

29. The damages sought by Durkin in the Durkin Lawsuit, in whole or in part, are
attributable to the Residence’s exposure to or contact with mold or bacteria, including but not
limited to the Servicemaster estimate, and any portions of the Capitol Construction estimate
attributable to mold remediation costs.

30. There is no coverage for any damage at issue in the Durkin Lawsuit which
occurred, in whole or in part, due to any contact with, exposure to, the existence of, or presence
of mold, mildew, bacteria, or any other type of fungus.

31. The Fungi or Bacteria Exclusion in the Policy applies to exclude coverage for all
or part of the damages awarded in the Durkin Lawsuit.

COUNT I — REPAIR OR REPLACEMENT OF M TOWN’S DEFECTIVE WORK IS
NOT PROPERTY DAMAGE

32. Atain incorporates paragraphs 1-27 as its allegations in this paragraph 32.

33. Seven thousand dollars ($7,000) of the final judgment in the Durkin Lawsuit is
directly attributable to the costs associated with repairing and replacing the roof installed by M
Town.

34. The cost to repair or replace M Town’s own defective work does not constitute
“property damage” as that term is defined in the Policy

35. Any damages awarded against M Town for the cost to repair or replace its
defective work in the Durkin Lawsuit are not covered under the Atain Policy,

COUNT Ill - NO COVERAGE
BUSINESS RISK EXCLUSIONS

36.  Atain incorporates paragraphs 1-27 as its allegations in this paragraph 36.

Page 10 of 12
Case 2:19-cv-02334-SHL-jay Document1 Filed 05/28/19 Page 11o0f12 PagelD 11

37. There is no coverage for the Durkin Lawsuit to the extent that Durkin seeks
damages for “property damage” arising out of any part of the Residence that M Town was
working directly or indirectly on in the performance of its operations, pursuant to Exclusion j.(5)
of Coverage Part A.2. Exclusions.

38. There is no coverage for the Durkin Lawsuit to the extent that Durkin seeks
damages for any property that must be restored, repaired or replaced because Durkin’s work was
incorrectly performed on it, pursuant to Exclusion j.(6) of Coverage Part. A.2. Exclusions.

39, There is no coverage for the Durkin Lawsuit to the extent that Durkin seeks
damages for “property damage” to M Town’s product under Exclusion k. of Coverage Part A.2.
Exclusions.

40. There is no coverage for the Durkin Lawsuit to the extent that Durkin seeks
damages for “property damage” to M Town’s work or arising out of it, under the “products-
completed operations hazard”, under Exclusion |. of Coverage Part A.2. Exclusions.

41. There is no coverage for the Durkin Lawsuit to the extent that Durkin seeks
damages for “property damage” to “impaired property” under Exclusion m. of Coverage Part
A.2. Exclusions.

42. One or more Exclusions in the Policy apply to limit or exclude coverage for the
Durkin Lawsuit under the Policy.

REQUESTED RELIEF

WHEREFORE, Atain respectfully requests this Court:

a. Take jurisdiction and adjudicate the rights of the parties under the Policy;

b. Find that Atain has no obligation to indemnify M Town, in whole or in part, for

the Durkin Lawsuit;

Page 11 of 12
Case 2:19-cv-02334-SHL-jay Document 1 Filed 05/28/19 Page 12o0f12 PagelD 12

C, Award Atain all costs it incurs to prosecute this action, as well as any other

relief that this Court deems equitable, just, and proper.

Dated: May 28, 2019

Respectfully submitted,

KAUFMAN DOLOWICH & VOLUCK,
LLP

/s/ John J. Cavo

John J. Cavo

Bar No. 6276423
jcavo@kdvlaw.com

135 South LaSalle St., Ste. 2100
Chicago, Illinois 60603

T: (312) 646-6744

F; (312) 896-9403

Attorneys for Atain Spec. Ins. Co.

Page 12 of 12
